DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending in this application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Single-shot T2 mapping using overlapping-echo detachment planar imaging and a deep convolutional neural network”, hereinafter “Cai” in view of “q-Space Deep Learning” hereinafter “Gol”.

As to claim 1. A machine learning method for determining a value for a parameter, the value enabling a characterization of a biological tissue (Cai, Abstract, and section 2.3), the method comprises the steps of: 
determining reference values for the parameter from a group of objects, wherein a first technique is used by a system for determining for each object a reference value from a first set of data (Cai, section 2.3 and 2.4.1, a numerical BrainWeb phantom (including T2, T1 and proton-density template) was contructed “ to simulate “800 full FOV training samples”. Selecting the particular T2 values of the BrainWeb phantom is identified as the “first technique…used by a system for determining for each object said reference value”, namely T2 value, “from a first set of data”, namely from the values of the parameters of the BrainWeb phantom.); 
creating a learning dataset by associating for each said object of the group of objects a second set of data and the reference value previously determined from the first set of data, wherein the second set of data is acquired by the system according to a second technique for determining values of the parameter and is configured for enabling a determination of the parameter (Cai, section 2.1, T2, i.e. "the parameter" of claim 1, may be determined from the signal obtained by the "overlapping echo detachment" (OLEO) pulse sequence. Obviously, T2 may be determined from the signal regardless of, whether the signal is obtained from the application of an OLEO pulse sequence in a real imaging experiment or from the whether the signal is obtained by OLEO signal simulation. Further in Section 2.3, "training data were used to learn the nonlinear mapping relationship between the original overlapping­echo image and T2 mapping", wherein, as follows from the third sentence of section 2.3, OLEO signal was simulated. 
This means that a "learning dataset" was created, "by associating" T2, i.e. 
"the reference value previously determined from the first set of data", with a "second set of data ... acquired by the system according to a second technique", namely by simulating the signal from the OLEO pulse sequence, that is suitable "for determining values of the parameter", as defined in the claim. Since, according sections 2.3 and 2.4.1, "800 training samples were generated" using a "BrainWeb phantom", it follows that the above association is created "for each object of the group of objects", e.g. for each of a plurality of phantom segments with different T2 values.); 
using a machine learning technique trained on the learning dataset for determining the value of the parameter, wherein the second set of data obtained for each of the objects is used as input in a machine learning algorithm and its associated reference value is used as an output target for the machine learning algorithm (Cai, Section 1, the first sentence of section 2.2. and the penultimate sentence on page 2204, a convolutional neural network (CNN) based on ResNet was applied for reconstructing T2 from an OLEO image. Said CNN, i.e. "a machine learning technique", was "trained on the learning dataset", namely on the "800 full FOV training samples", as disclosed in sections 2.3 and 2.5.); 
determining a relationship between the second set of data and the value of the parameter obtained for each said object by training the machine learning algorithm on the learning dataset (Cai, According to the penultimate sentence on page 2204, the input of OLEO-reconstruction system was an overlapping­echo image X, the ground truth Y (T2 distribution pattern) was used as label, i.e. "the second set of data obtained for each of the objects" was "used as input in a machine learning algorithm and its associated reference value" was "used as output target for said machine learning algorithm", as defined in the claim. Therefore, "a relationship between the second set of data and a value of the parameter obtained for each object by training the machine learning algorithm on the learning dataset" was determined, as defined in the claim.); and 
using the relationship for determining from another data set the value for the parameter of a new object, wherein the another dataset has been obtained by the system by means of the second technique (Cai, section 2.3 and first sentence of section 2.4, "other 50 samples were generated to test the network" by numerical simulations, i.e. "by means of the second technique", for performing the validation of the ResNet reconstruction method (see also Figure 2). Therefore, the relationship of 01 (see the first sentence of section 2.3) was used for determining T2 values of the 50 validation samples, i.e. for determining "the parameter of a new object" from "another data set", wherein said 50 validation samples were obtained by means of numerical simulation of OLEO signal, i.e. "wherein said another dataset has been obtained by the system by means of the second technique", as defined in the claim.).
Cai however does not disclose explicitly, a system comprising a processing unit and a database for storing a learning dataset and configured for executing the steps of the method of claim 1.
Gol discloses a similar concept, a system comprising a processing unit and a database for storing a learning dataset and configured for executing the steps of the method of claim 1 (Gol, -	scalar measure m, disclosed e.g. in the second paragraph of section II., representing e.g. radial kurtosis, as disclosed e.g. in the abstract, the first paragraph on page 1345, and in figures 2 and 6, is identified as the "parameter" of claim 1, 
-	obtaining and fitting fully sampled sets of 158 regular diffusion weighted images (DWis), disclosed e.g. in the first paragraph on page 1345, under point 1), in subsection 11.B. and in the left hand column on page 1349 is identified as the "first technique", for obtaining the "first dataset" and" reference values" of claim 1,
-	obtaining subsampled sets of 12 regular diffusion weighted images (DWis), disclosed e.g. in the first paragraph on page 1345, under point 1) in subsection 11.B. and in the left hand column on page 1349 is identified as the "second technique", for obtaining the "second dataset" of claim 1.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Gol” into those of “Cai” in order to a new state of the art by estimating diffusion kurtosis measures from only 12 data points and neurite orientation dispersion and density measures from only 8 data points. This allows unprecedentedly fast and robust protocols facilitating clinical routine and demonstrate show classical data processing can be streamlined by means of deep learning.

As to claim 2. The combined system of Cai and Gol discloses the invention as in parent claim above including, wherein the first technique further comprises fitting the first data set by means of a signal model (Gol, in subsection I1.B. that "training targets are obtained from a fully sampled training dataset (consisting of DWis) by model fitting". Therefore, fitting the fully sampled training dataset of D2, i.e. fitting the "first data" of claim 2, was comprised in a technique of D2, that was identified as the "first technique" of claim 2).

As to claim 3. The method according to claim 1, wherein the first technique includes a single-echo spin-echo (SE) sequence and the parameter is a T2 relaxation time.

As to claim 4. The combined system of Cai and Gol discloses the invention as in parent claim above including, wherein the second technique includes a multi-echo spin-echo (MESE) sequence (Cai, section 2.3 of D1, simulated training data, i.e. the "second dataset" of claim 5, was obtained by inputting OLEO sequence into simulation software. As evident from Figure 1 of D1, the OLEO sequence comprises two echos induced by the refocusing pulse b, and can therefore be regarded as a "multi-echo spin-echo (MESE) sequence" implying also the presence of "MESE signal decays").

As to claim 5. The combined system of Cai and Gol discloses the invention as in parent claim above including, wherein the second dataset includes MESE signal decays (Cai, section 2.3 of D1, simulated training data, i.e. the "second dataset" of claim 5, was obtained by inputting OLEO sequence into simulation software. As evident from Figure 1 of D1, the OLEO sequence comprises two echos induced by the refocusing pulse b, and can therefore be regarded as a "multi-echo spin-echo (MESE) sequence" implying also the presence of "MESE signal decays").

As to claim 6. The combined system of Cai and Gol discloses the invention as in parent claim above including, which further comprises applying a brain mask to the MESE signal decays and to the first dataset (Cai, Applying a brain mask when imaging brain is regarded standard procedure in MRI, e.g. for providing a uniform background when displaying the imaging result such as shown in Figure 4 of D1, even for simulated signal, given that according to section 2.4.1 the simulation outputs signal with added noise. Therefore, even if applying brain mask, e.g. for the purpose of displaying simulated OLEO signal in Figure 4 is not explicitly disclosed in D1, it would not be regarded as inventive if a brain mask was applied.).

As to claim 7. The combined system of Cai and Gol discloses the invention as in parent claim above including, which further comprises normalizing the MESE signal decays (Cai, Section 2.3, we only normalized the amplitude of each full FOV ... ").

As to claim 8. The combined system of Cai and Gol discloses the invention as in parent claim above including, wherein the machine learning algorithm is an artificial neuronal network (Cai, Abstract, the method utilises a convolutional neural network, i.e. an artificial neural network).

As to claim 11. The combined system of Cai and Gol discloses the invention as in parent claim above including, wherein the object is a subject, a patient, phantom, histology or animal data (Cai, Section 2.4.1, “Phantom”).

As to claims12 and 13 are rejected for same rationale as discussed above for claim 1.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cai” and “Gol” as applied to parent claims above, in view of H. BAGHER-EBADIAN ET AL:  "Rapid and direct quantification of longitudinal relaxation time (T inf1 /inf) in look-locker sequences using an adaptive neural network", NEURAL NETWORKS, 2009. IJCNN 2009. INTERNATIONAL JOINT CONFERENCE ON, 14 June 2009 (2009-06-14), pages 236-240, XP055532941, Piscataway, NJ, USA DOI: 10.1109/IJCNN.2009.5178899 ISBN: 978-1-4244-3548-7), hereinafter “Bag”.

As to claim 9. Cai and Gol discloses the invention as in parent claims above. Cai and Gol however are silent on disclosing explicitly, wherein: the parameter is T1 relaxation time; and the second technique includes fast sampling of multiple inversion times after applying an inversion pulse in order to obtain the second data set.
Bag discloses a similar concept, wherein: the parameter is T1 relaxation time; and the second technique includes fast sampling of multiple inversion times after applying an inversion pulse in order to obtain the second data set (Bag, in addition to the discussion of claim 1 and claim 2, discloses relaxation time T1, that is identified as the "parameter" of claim 9. Moreover, Bag discloses simulating the signal of Look-Locker pulse sequence, which is identified as the "second technique" for obtaining the "second dataset" of claim 9. Said Look-Locker pulse sequence is known to involve "fast sampling of multiple inversion times after applying an inversion pulse", as defined in the claim).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Bag” into those of “Cai and Gol” to provide a Fast and accurate measurement of the longitudinal relaxation time, V,, has become increasingly important in quantitative estimates of such tissue physiological parameters as perfusion, capillary permeability, and tissue interstitial space using dynamic contrast-enhanced MRE (DCE-MRED. The Look-Locker (LL) sequence provides accurate T, estimates, with the advantages of reduced acquisition time, and a wide range of sampling times post-inversion.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cai” and “Gol” as applied to parent claims above, in view of Elisabeth Hoppe ET AL: "Deep Learning for Magnetic Resonance Fingerprinting: A New Approach for Predicting Quantitative Parameter Values from Time Series",German Medical Data Sciences: Visions and Bridges (62. Jahrestagung der GMDS), 17 September 2017 (2017-09-17), pages 202-206, XP055533026,DOI: 10.3233/978-1-61499-808-2-202 Retrieved from the Internet: URL:https://www5.informatik.uni-erlangen.de/Forschung/Publikationen/ 2017/Hoppe17-DLF.pdf [retrieved on 2018-12-11].), hereinafter “Hop”.

As to claim 10. Cai and Gol discloses the invention as in parent claims above. Cai and Gol however are silent on disclosing explicitly, wherein the second technique includes magnetic resonance fingerprinting.
Hop discloses a similar concept, wherein the second technique includes magnetic resonance fingerprinting (Hop, Section 2, the method involves magnetic resonance fingerprinting, as defined in the claim. Obtaining magnetic resonance fingerprinting signals corresponding to the above mentioned multiparametric values, e.g. when forming a dictionary thereof with high resolution, disclosed in section 2., is identified as the "second technique", for obtaining the "second dataset" of claim 1.).
	Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “hop” into those of “Cai and Gol” to provide a methods from deep learning for
application to Magnetic Resonance Fingerprinting CMRF). MRF is a recently
proposed measurement technique for generating quantitative parameter maps. In
MRF a non-steady state signal is generated by a pseudo-random excitation pattern.
A comparison of the measured signal in each voxel with the physical model yields
quantitative parameter maps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akira et al. (Pub. No.: US 20170372229 A1) discloses, a processor obtains a first measurement value representing prediction performance of a model that has been learned by using a first parameter value and training data of first size. The processor calculates a first expected value and a first variance degree of prediction performance of a model that would be learned by using the first parameter value and training data of second size.
Busbridge et al. (Patent No.: US 10846616 B1), discloses, the method enables efficiently analyzing data elements of the database by using trained models to determine accurate responses to received user queries within threshold response time, receiving a single dataset and executing compute logic by a control module to reduce received dataset to a form that captures differences between groups of split structured dataset into a consistent form or summary object.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446